                                                                                                      Electronically Filed - Jackson - Independence - January 12, 2021 - 01:12 PM
                                                                                 2116-CV00740

               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT INDEPENDENCE

BETTY JUNE RALSTON,                                   )
     660 N Spring Street, Apt. 711                    )
     Independence, MO 64050                           )
                                                      )
                               Plaintiff,             )
                                                      )
v.                                                    )       Case No.
                                                      )
QUIKTRIP CORPORATION.,                                )       Division
     Serve Registered Agent:                          )
     CT Corporation System                            )
     120 South Central Avenue                         )
     Clayton, MO 63105                                )
                                                      )
                               Defendant.             )

                                  PETITION FOR DAMAGES

       Plaintiff Betty June Ralston, by and through the undersigned counsel, and for her claims for

relief against Defendant QuikTrip Corporation, states, alleges and avers as follows:

                                             PARTIES

       1.      At all relevant times, Plaintiff Betty June Ralston was and is an individual and

resident of Independence, Jackson County, Missouri.

       2.      At all relevant times, Defendant QuikTrip Corporation was and is a foreign

corporation registered to do business in the State of Missouri. Defendant QuikTrip Corporation

may be served via their registered agent CT Corporation System at 120 South Central Avenue,

Clayton, MO 63105.

       3.      This Court has personal jurisdiction over Defendant in this matter pursuant to

Section 506.500 of the Missouri Revised Statutes.

       4.    This Court has subject matter jurisdiction in this matter.
        Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 1 of 25
       5.    Venue is proper.                                           Exhibit                 A
                                                                                                           Electronically Filed - Jackson - Independence - January 12, 2021 - 01:12 PM
                              FACTS COMMON TO ALL COUNTS

       6.      At all relevant times herein, Defendant was the owner and/or possessor of the

property located at 201 East 23rd Street S, Independence, MO 64055 (the “Premises”).

       7.      On January 9, 2020, Plaintiff was a business invitee at the Premises, when she

tripped over a garden hose that was stretched across the parking lot of the Premises (hereinafter

the “Incident”).

       8.      The acts and omissions of Defendant were carried out by its agent, servants and

employees, acting within the course and scope of their employment with Defendant.

                                   COUNT I – NEGLIGENCE

       9.      Plaintiff hereby incorporates by reference all preceding allegations of the Petition

for Damages as if full set forth herein.

       10.     At all relevant times herein, Defendant was the owner of the Premises and/or

maintained possession, control and/or maintenance of the Premises where the Incident occurred.

       11.     Defendant owed a duty to exercise ordinary care to ensure that the Premises were

in a reasonably safe and suitable condition for invitees, including Plaintiff.

       12.     At the time of the Incident, the area where the Incident occurred constituted a

dangerous condition in that a garden hose was stretched across the parking lot.

       13.     Defendant knew or should have known through the exercise of ordinary care that

the condition of the Premises at the date and time of the Incident was unreasonably dangerous.

       14.     Alternatively, Defendant negligently created the dangerous condition or so caused

it to be created by negligently maintaining the Premises, such that Defendant had actual notice of

said dangerous condition.




                                      2
              Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 2 of 25
                                                                                               Exhibit A
                                                                                                             Electronically Filed - Jackson - Independence - January 12, 2021 - 01:12 PM
       15.     Defendant breached its duty to Plaintiff when it failed to keep the Premises in a

condition that was reasonably safe for Plaintiff and other invitees, and further by failing to remedy

or warn Plaintiff of said dangerous condition.

       16.     As a direct and proximate result of the aforesaid negligence of Defendant, Plaintiff

was injured and has suffered and will continue to suffer damages including, but not limited to,

those arising from:

               a.      Past medical and hospital expenses;

               b.      Future medical, hospital and life care expenses;

               c.      Past lost wages;

               d.      Diminished earning capacity;

               e.      Past and future emotional distress;

               f.      Pain and suffering;

               g.      Mental anguish;

               h.      Disfigurement; and

               i.      Past and future loss of enjoyment of life.

       17.     All of Plaintiff’s injuries, disabilities, infirmities and damages are permanent,

painful, and progressive in nature and extent.

       WHEREFORE, based on the foregoing, Plaintiff prays for a judgment against Defendant

in excess of $25,000, Plaintiff’s costs incurred herein and for such other and further relief as the

Court deems just and proper.

                                 DEMAND FOR A JURY TRIAL

       Plaintiff hereby demands a trial by jury on all counts and claims in this cause of action.




                                      3
              Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 3 of 25
                                                                                                 Exhibit A
                                                                              Electronically Filed - Jackson - Independence - January 12, 2021 - 01:12 PM
                       Respectfully submitted,

                       DIPASQUALE MOORE, LLC

                       /s/ Blaine E. Dickeson
                       Blaine E. Dickeson                #57938
                       4050 Pennsylvania Ave., Suite 121
                       Kansas City, MO 64111
                       Phone: (816) 888-7501
                       Fax: (816) 888-7519
                       E-mail: blaine.dickeson@dmlawusa.com
                       ATTORNEYS FOR PLAINTIFF




                        4
Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 4 of 25
                                                                  Exhibit A
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

BETTY JUNE RALSTON,

                        PLAINTIFF(S),                                    CASE NO. 2116-CV00740
VS.                                                                      DIVISION 12

QUIKTRIP CORPORATION,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JENNIFER PHILLIPS on 03-MAY-2021 in DIVISION 12 at 10:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




2116-CV00740                                   Page 1 of 2                       DMSNCMCIVI (2/2017)

         Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 5 of 25
                                                                                              Exhibit A
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JENNIFER PHILLIPS
                                              JENNIFER PHILLIPS, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
BLAINE EDWARD DICKESON, 4050 PENNSYLVANIA AVE, SUITE 121, KANSAS CITY,
MO 64111

Defendant(s):
QUIKTRIP CORPORATION

Dated: 12-JAN-2021                                              MARY A. MARQUEZ
                                                                Court Administrator




2116-CV00740                                 Page 2 of 2                    DMSNCMCIVI (2/2017)

        Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 6 of 25
                                                                                       Exhibit A
                                                                                                               Electronically Filed - Jackson - Independence - January 12, 2021 - 01:12 PM
                                                                                      2116-CV00740

                      IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                       AT INDEPENDENCE

BETTY JUNE RALSTON,                                        )
                                                           )
                                   Plaintiff,              )
                                                           )
v.                                                         )        Case No.
                                                           )
QUIKTRIP CORPORATION.,                                     )        Division
     Serve Registered Agent:                               )
     CT Corporation System                                 )
     120 South Central Avenue                              )
     Clayton, MO 63105                                     )
                                                           )
                                   Defendant.              )

              MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

         COMES NOW Plaintiff by and through counsel, and pursuant to Local Rule 4.9 of Jackson

County Court Rules, hereby moves for the appointment KC Progressive:

 Joseph M Powers           PPS21-0014    Samuel Simpson        PPS21-0020   Michael Imber      PPS21-0470
 Katherine Barnes          PPS21-0001    John Laylin           PPS21-0011   Angela Molt        PPS21-0462
 Michael V. Russell        PPS21-0019    Brent Kirkhart        PPS21-0051   Mark Rauss         PPS21-0075
 Jessica Coffel            PPS21-0004    Janice Kirkhart       PPS21-0052   Tawanda Johnson    PPS21-0048

as private process servers in the above-captioned matter. In support of said motion, Plaintiff states

that the above-named individuals are on the Court’s list of approved process servers and the

information contained in their applications and affidavits on file is current and still correct.

                                                   Respectfully submitted,

                                                   DIPASQUALE MOORE, LLC

                                                   /s/ Blaine E. Dickeson
                                                   Blaine E. Dickeson                #57938
                                                   4050 Pennsylvania Ave., Suite 121
                                                   Kansas City, MO 64111
                                                   Phone: (816) 888-7501
                                                   Fax: (816) 888-7519
                                                   E-mail: blaine.dickeson@dmlawusa.com
                                                   ATTORNEYS FOR PLAINTIFF


                                         1
                 Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 7 of 25
                                                                                                   Exhibit A
                                                                                                         Electronically Filed - Jackson - Independence - January 12, 2021 - 01:12 PM
             ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

        It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and the above-named individuals are hereby appointed to serve process in the above

captioned matter.



DATE:                                _                     ______________________________
                                                                 Judge or Circuit Clerk




                                      2
              Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 8 of 25
                                                                                             Exhibit A
                                                                                                            Electronically Filed - Jackson - Independence - January 12, 2021 - 01:12 PM
                                                                                2116-CV00740

               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT INDEPENDENCE

BETTY JUNE RALSTON,                                  )
                                                     )
                              Plaintiff,             )
                                                     )
v.                                                   )       Case No.
                                                     )
QUIKTRIP CORPORATION.,                               )       Division
     Serve Registered Agent:                         )
     CT Corporation System                           )
     120 South Central Avenue                        )
     Clayton, MO 63105                               )
                                                     )
                              Defendant.             )

                    PLAINTIFF’S DESIGNATION OF LEAD COUNSEL

       Pursuant to Local Rule 3.5, Plaintiff hereby designates Blaine E. Dickeson of the law firm of

DiPasquale Moore, LLC as the lead attorney of record for Plaintiff.

                                              Respectfully submitted,

                                              DIPASQUALE MOORE, LLC

                                              /s/ Blaine E. Dickeson
                                              Blaine E. Dickeson                #57938
                                              4050 Pennsylvania Ave., Suite 121
                                              Kansas City, MO 64111
                                              Phone: (816) 888-7501
                                              Fax: (816) 888-7519
                                              E-mail: blaine.dickeson@dmlawusa.com
                                              ATTORNEYS FOR PLAINTIFF




                                      1
              Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 9 of 25
                                                                                                Exhibit A
                                                                                                               Electronically Filed - Jackson - Independence - January 12, 2021 - 01:12 PM
                                                                                      2116-CV00740

                      IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                       AT INDEPENDENCE

BETTY JUNE RALSTON,                                        )
                                                           )
                                   Plaintiff,              )
                                                           )
v.                                                         )        Case No.
                                                           )
QUIKTRIP CORPORATION.,                                     )        Division
     Serve Registered Agent:                               )
     CT Corporation System                                 )
     120 South Central Avenue                              )
     Clayton, MO 63105                                     )
                                                           )
                                   Defendant.              )

              MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

         COMES NOW Plaintiff by and through counsel, and pursuant to Local Rule 4.9 of Jackson

County Court Rules, hereby moves for the appointment KC Progressive:

 Joseph M Powers           PPS21-0014    Samuel Simpson        PPS21-0020   Michael Imber      PPS21-0470
 Katherine Barnes          PPS21-0001    John Laylin           PPS21-0011   Angela Molt        PPS21-0462
 Michael V. Russell        PPS21-0019    Brent Kirkhart        PPS21-0051   Mark Rauss         PPS21-0075
 Jessica Coffel            PPS21-0004    Janice Kirkhart       PPS21-0052   Tawanda Johnson    PPS21-0048

as private process servers in the above-captioned matter. In support of said motion, Plaintiff states

that the above-named individuals are on the Court’s list of approved process servers and the

information contained in their applications and affidavits on file is current and still correct.

                                                   Respectfully submitted,

                                                   DIPASQUALE MOORE, LLC

                                                   /s/ Blaine E. Dickeson
                                                   Blaine E. Dickeson                #57938
                                                   4050 Pennsylvania Ave., Suite 121
                                                   Kansas City, MO 64111
                                                   Phone: (816) 888-7501
                                                   Fax: (816) 888-7519
                                                   E-mail: blaine.dickeson@dmlawusa.com
                                                   ATTORNEYS FOR PLAINTIFF


                                         1
                Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 10 of 25
                                                                                                   Exhibit A
                                                                                                         Electronically Filed - Jackson - Independence - January 12, 2021 - 01:12 PM
             ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

        It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and the above-named individuals are hereby appointed to serve process in the above

captioned matter.



DATE:      12-Jan-2021               _                     ______________________________




                                      2
             Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 11 of 25
                                                                                             Exhibit A
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2116-CV00740
 JENNIFER PHILLIPS
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 BETTY JUNE RALSTON                                                 BLAINE EDWARD DICKESON
                                                                    4050 PENNSYLVANIA AVE
                                                                    SUITE 121
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 QUIKTRIP CORPORATION                                               308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Pers Injury-Other                                                                                                                 (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: QUIKTRIP CORPORATION
                                      Alias:
  RA: CT CORPORATION
  120 SOUTH CENTRAL AVENUE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    12-JAN-2021                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-232 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                       Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 12 of 25
                                                                                                                                      Exhibit A
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




                                                                                                   6/2020
           Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 13 of 25
                                                                                            Exhibit A
                                                                                                                              Electronically Filed - Jackson - Independence - January 25, 2021 - 09:56 AM
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI
                                     AT INDEPENDENCE
        BETTY JUNE RALSTON,

                           Plaintiff(s),
        vs.                                                                         Case No.: 2116-C V00740

        QUIKTRIP CORPORATION,                                                     AFFIDAVIT OF SERVICE

                           Defendant(s).




        Court Date: Court Time:
        QUIKTRIP CORPORATION

        I, Tawanda Johnson, depose and say that:

       On 01/22/2021 at 12:05 PM, I served the within
                                                      SUMMONS IN CIVIL CASE;PETITION FOR
       DAMAGES;NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE AND ORDER
       FOR MEDLATION;MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER on
       QUIKTRIP CORPORATION at 120 SOUTH CENTRAL AVENUE RA: CT CORPORATION,
       CLAYTON, MO, 63105 in the manner indicated below:

       CORPORATE SERVICE By delivering a true copy of this process with the date and hour of service
       endorsed thereon by me, a copy of the complaint, petition, or other initial pleading or paper (if any) to Bonnie
       Love, INTAKE SPECIALIST of the above named entity and informing him/her of the contents.



                                                                          X
       Sign.and swor
       this (_ =jy of                                                     Tawanda Json
                                                                          License(s): PPS21-0048




           Mark Rauss
     >OLtry Public-Notary Seal
                                                  ID# 21-SMCC-232
      STATE OF MISSOURI
Commissioned for St Louis City County
  My Commission Expires: 04/01/2021
           1D. a13466353




                                           11111111111111111111111111111111111
                                                         *74804*




               Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 14 of 25
                                                                                                                  Exhibit A
                                                                                                                                                           Electronically Filed - Jackson - Independence - January 25, 2021 - 09:56 AM
                IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                               Case Number: 2116-CV00740
 JENNIFER PHILLIPS
 Plaintiff/Petitioner:                                            Plaintiff's/Petitioner's Attorney/Address
 BETTY JUNE RALSTON                                               BLAINE EDWARD DICKESON
                                                                  4050 PENNSYLVANIA AVE
                                                                  SUITE 121
                                                            vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                            Court Address:
 QUIKTRIP CORPORATION                                             308 W Kansas
                                                                  INDEPENDENCE MO 64050
 Nature of Suit:
 CC Pers Injury-Other                                                                                                              (Date File Stamp)

                                                             Summons in Civil Case
      The State of Missouri to: QUIKTRIP CORPORATION
                                Alias:
  RA: CT CORPORATION
  120 SOUTH CENTRAL AVENUE
                                                                                     PRIVATE PROCESS SERVER
  CLAYTON, MO 63105

          COURT SEAL OF                   You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against yAl for the r ef demanded in the petition.

                                                  12-JAN-2021
                                                      Date                                                       Clerk
         JACKSON COUNTY              Further Information:

                                                                  Sheriff's or Server's Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (cheek one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                   a person of the Defendant's/Respondent's family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to

                                                                                (name)                                                         (title).

          other

    Served at                                                                                                                             (address)
    in                                        (County/City of St. Louis), MO, on                                (date) at                        (time).


                     Printed Name of Sheriff or Server                                                Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on                                                  (date).
            (Seal)
                                   My commission expires:
                                                                             Date                                        Notary Public
     Sheriff's Fees
     Summons                      $
     Non Est                      $
     Sheriff's Deputy Salary
     Supplemental Surcharge       $     10.00
     Mileage                      $                    (        miles @ $.       per mile)
     Total                        $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.



OSCA (7/2018) 5M30 (JAKSMCC)For Court Use Only: Document Id # 21-SMCC-232 1 of lCivil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                   54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo



                  Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 15 of 25
                                                                                                                                   Exhibit A
                                                                                                          Electronically Filed - Jackson - Independence - February 16, 2021 - 08:19 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

BETTY JUNE RALSTON,                               )
                                                  )
                      Plaintiff,                  )
                                                  )     Case No.    2116-CV00740
                                                  )
vs.                                               )
                                                  )
QUIKTRIP CORPORATION,                             )
                                                  )
                      Defendant.                  )
                                                  )

                DEFENDANT QUIKTRIP CORPORATION’S ANSWER &
                          AFFIRMATIVE DEFENSES

       Defendant QuikTrip Corporation (“QT”), by and through counsel, submits the following

Answer to Plaintiff’s Petition for Damages:

                                              PARTIES

       1.      QT lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 1 and therefore denies the same.

       2.      In response to paragraph 2, QT admits it is an Oklahoma corporation that is

authorized to conduct business in Missouri and that it may be served through its registered agent.

       3.      The allegations in paragraph 3 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT lacks sufficient information or

knowledge to admit or deny the allegations and therefore denies the same.

       4.      The allegations in paragraph 4 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT lacks sufficient information or

knowledge to admit or deny the allegations and therefore denies the same.




              Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 16 of 25
                                                                                              Exhibit A
                                                                                                           Electronically Filed - Jackson - Independence - February 16, 2021 - 08:19 AM
       5.      The allegations in paragraph 5 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT lacks sufficient information or

knowledge to admit or deny the allegations and therefore denies the same.

                             FACTS COMMON TO ALL COUNTS

       6.      QT admits it operated Store #155 located at 201 E. 23rd Street, Independence,

Missouri on January 9, 2020. QT denies the remaining allegations in paragraph 6.

       7.      The allegations in paragraph 7 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT lacks sufficient information or

knowledge to admit or deny the allegations and therefore denies the same.

       8.      The allegations in paragraph 8 contain legal conclusions to which a response is

not required. QT denies liability for Plaintiff’s alleged incident and damages.

                                  COUNT I – NEGLIGENCE

       9.      QT incorporates its answer to paragraphs 1 through 8 as if fully set forth herein in

response to paragraph 9.

       10.     QT admits it operated Store #155 located at 201 E. 23rd Street, Independence,

Missouri on January 9, 2020. QT denies it owned Store #155 on January 9, 2020. The remaining

allegations in paragraph 10 contain legal conclusions to which a response is not required. To the

extent a response is deemed required, QT lacks sufficient information or knowledge to admit or

deny the allegations and therefore denies the same.

       11.     The allegations in paragraph 11 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT admits only the duties imposed on

it by law and denies it breached those duties.

       12.     QT denies the allegations in paragraph 12.



                                       2
              Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 17 of 25
                                                                                               Exhibit A
                                                                                                              Electronically Filed - Jackson - Independence - February 16, 2021 - 08:19 AM
          13.    QT denies the allegations in paragraph 13.

          14.    QT denies the allegations in paragraph 14.

          15.    QT denies the allegations in paragraph 15.

          16.    QT denies the allegations in paragraph 16, including subparts (a) through (i).

          17.    QT lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 17. QT denies liability for the damages and injuries alleged in paragraph 17.

          WHEREFORE, QT prays that Plaintiff take nothing by way of her Petition for Damages,

for its costs expended and incurred herein, and for such further relief as the Court deems just and

proper.

                                         Jury Trial Demand

          Defendant QT demands a trial by jury on all issues so triable.

                               Affirmative and Additional Defenses

          1.     QT denies each and every allegation not specifically admitted herein.

          2.     Plaintiff’s Petition for Damages fails to state a claim against QT upon which relief

can be granted.

          3.     If Plaintiff was injured or damaged, which QT denies, to the extent allegations of

fault remain as to QT, the fault of Plaintiff and/or other persons or entities involved in the

occurrence should be compared and/or apportioned so as to diminish or preclude recovery from

QT.

          4.     Any injuries or damages sustained by Plaintiff, which QT denies, were directly

and/or proximately caused or contributed to by Plaintiff’s negligence or fault, including failing to

keep a lookout, failing to watch where Plaintiff was walking, failing to observe, appreciate,

and/or take caution in response to the premise’s conditions.



                                         3
                Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 18 of 25
                                                                                                  Exhibit A
                                                                                                           Electronically Filed - Jackson - Independence - February 16, 2021 - 08:19 AM
       5.      Plaintiff failed to use ordinary care while present at QT at or near the time of the

alleged occurrence and such failure directly caused or contributed to any and/or all of Plaintiff’s

alleged damages.

       6.      Plaintiff failed to keep a careful lookout and such failure caused or contributed to

any and/or all of Plaintiff’s alleged damages.

       7.      Any injuries or damages sustained by Plaintiff, which QT denies, were directly

and/or proximately caused or contributed to by the negligence or fault of other persons or entities

not within QT’s control.

       8.      Any injuries or damages sustained by Plaintiff, which QT denies, were not caused

or contributed to in any degree by any negligence, fault or wrongdoing on the part of QT or any

QT employees.

       9.      QT contests the nature and extent of Plaintiff’s alleged damages.

       10.     If Plaintiff suffered any damage, which QT denies, such damages and any

recovery should be reduced pursuant to Mo. Rev. Stat. § 490.715.

       11.     QT is entitled to credit in the amount of any settlement Plaintiff receives from any

tortfeasor, as such credit constitutes a satisfaction and offset pursuant to Mo. Rev. Stat.

§ 537.060.

       12.     If Plaintiff suffered any damages, which QT denies, Plaintiff failed to comply

with the procedures in Mo. Rev. Stat. § 408.040 and is not entitled to prejudgment interest.

       13.     If Plaintiff suffered any damages, which QT denies, the alleged defect or hazard

was open and obvious and Plaintiff’s failure to recognize it directly caused and/or contributed to

her alleged damages.




                                       4
              Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 19 of 25
                                                                                               Exhibit A
                                                                                                          Electronically Filed - Jackson - Independence - February 16, 2021 - 08:19 AM
       14.     If Plaintiff suffered any damages, which QT denies, the alleged defect was open

and obvious, Plaintiff knew the alleged defect or hazard was present, and Plaintiff assumed any

and all risk in going near, on and/or through the alleged defect or hazard.

       15.     Plaintiff failed to mitigate her damages.

       16.     QT reserves the right to raise additional affirmative defenses as may be learned

through discovery.

       WHEREFORE having fully answered Plaintiff’s Petition for Damages, QT prays for

judgment in its favor and for its costs and reasonable attorney’s fees and whatever further relief

the Court deems just and proper under the circumstances.



                                                    ARMSTRONG TEASDALE LLP


                                                    By: /s/ Brian M. Nye
                                                        Karrie J. Clinkinbeard       #51413
                                                        Brian M. Nye                 #69545
                                                        2345 Grand Boulevard, Suite 1500
                                                        Kansas City, Missouri 64108-2617
                                                        816.221.3420
                                                        816.221.0786 (Facsimile)
                                                        kclinkinbeard@atllp.com
                                                        bnye@atllp.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    QUIKTRIP CORPORATION


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 16, 2021, a true and accurate copy of
the above and foregoing was e-filed with the Court which sent notification to all parties entitled
to service.


                                                     /s/ Brian M. Nye
                                                     ATTORNEY FOR DEFENDANT QUIKTRIP
                                                     CORPORATION



                                       5
              Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 20 of 25
                                                                                              Exhibit A
                                                                                                        Electronically Filed - Jackson - Independence - February 17, 2021 - 09:56 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

BETTY JUNE RALSTON,                             )
                                                )
                      Plaintiff,                )
                                                )       Case No.   2116-CV00740
                                                )
vs.                                             )
                                                )
QUIKTRIP CORPORATION,                           )
                                                )
                      Defendant.                )

                                   CERTIFICATE OF SERVICE


       I hereby certify that Defendant QuikTrip Corporation’s First Set of Interrogatories to

Plaintiff and Defendant QuikTrip Corporation’s First Requests for Production to Plaintiff

were served, along with this Certificate of Service, via electronic mail (Microsoft Word and PDF

Formats) on Wednesday, February 17, 2021, to:

       Blaine E. Dickeson
       Dipasquale Moore, LC
       4050 Pennsylvania Ave., Suite 121
       Kansas City, MO 64111
       816.888.7501 / FAX 816.888.7519
       Blaine.dickeson@dmlawusa.com
       Counsel for Plaintiff

                                                    ARMSTRONG TEASDALE LLP


                                                    By: /s/ Brian M. Nye
                                                        Karrie J. Clinkinbeard       #51413
                                                        Brian M. Nye                 #69545
                                                        Skyler D. Davenport          #70017
                                                        2345 Grand Boulevard, Suite 1500
                                                        Kansas City, Missouri 64108-2617
                                                        816.221.3420
                                                        816.221.0786 (Facsimile)
                                                        kclinkinbeard@atllp.com
                                                        bnye@atllp.com
                                                        sdavenport@atllp.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    QUIKTRIP CORPORATION



            Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 21 of 25
                                                                                            Exhibit A
                                                                                                          Electronically Filed - Jackson - Independence - February 17, 2021 - 09:48 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

BETTY JUNE RALSTON,                              )
                                                 )
                      Plaintiff,                 )       Case No.   2116-CV00740
                                                 )
                                                 )
vs.                                              )
                                                 )
QUIKTRIP CORPORATION,                            )
                                                 )
                      Defendant.                 )

                                   ENTRY OF APPEARANCE

       COMES NOW, Brian M. Nye of the law firm of ARMSTRONG TEASDALE LLP, and enters

his appearance on behalf of Defendant QuikTrip Corporation in the above-captioned case.

                                                     ARMSTRONG TEASDALE LLP


                                                     By: /s/ Brian M. Nye
                                                         Karrie J. Clinkinbeard       #51413
                                                         Brian M. Nye                 #69545
                                                         Skyler D. Davenport          #70017
                                                         2345 Grand Boulevard, Suite 1500
                                                         Kansas City, Missouri 64108-2617
                                                         816.221.3420
                                                         816.221.0786 (Facsimile)
                                                         kclinkinbeard@atllp.com
                                                         bnye@atllp.com
                                                         sdavenport@atllp.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     QUIKTRIP CORPORATION

                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 17, 2021, a true and accurate copy of
the above and foregoing was e-filed with the Court which sent notification to all parties entitled
to service.


                                                     /s/ Brian M. Nye
                                                     ATTORNEY FOR DEFENDANT QUIKTRIP
                                                     CORPORATION




             Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 22 of 25
                                                                                              Exhibit A
                                                                                                          Electronically Filed - Jackson - Independence - February 17, 2021 - 09:50 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

BETTY JUNE RALSTON,                              )
                                                 )
                      Plaintiff,                 )       Case No.   2116-CV00740
                                                 )
                                                 )
vs.                                              )
                                                 )
QUIKTRIP CORPORATION,                            )
                                                 )
                      Defendant.                 )

                                   ENTRY OF APPEARANCE

        COMES NOW, Karrie J. Clinkinbeard of the law firm of ARMSTRONG TEASDALE LLP,

and enters her appearance on behalf of Defendant QuikTrip Corporation in the above-captioned

case.

                                                     ARMSTRONG TEASDALE LLP


                                                     By: /s/ Karrie J. Clinkinbeard
                                                         Karrie J. Clinkinbeard       #51413
                                                         Brian M. Nye                 #69545
                                                         Skyler D. Davenport          #70017
                                                         2345 Grand Boulevard, Suite 1500
                                                         Kansas City, Missouri 64108-2617
                                                         816.221.3420
                                                         816.221.0786 (Facsimile)
                                                         kclinkinbeard@atllp.com
                                                         bnye@atllp.com
                                                         sdavenport@atllp.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     QUIKTRIP CORPORATION

                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 17, 2021, a true and accurate copy of
the above and foregoing was e-filed with the Court which sent notification to all parties entitled
to service.


                                                     /s/ Karrie J. Clinkinbeard
                                                     ATTORNEY FOR DEFENDANT QUIKTRIP
                                                     CORPORATION



             Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 23 of 25
                                                                                              Exhibit A
                                                                                                          Electronically Filed - Jackson - Independence - February 17, 2021 - 12:12 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

BETTY JUNE RALSTON,                              )
                                                 )
                      Plaintiff,                 )       Case No.   2116-CV00740
                                                 )
                                                 )
vs.                                              )
                                                 )
QUIKTRIP CORPORATION,                            )
                                                 )
                      Defendant.                 )

                                   ENTRY OF APPEARANCE

       COMES NOW, Skyler D. Davenport of the law firm of ARMSTRONG TEASDALE LLP, and

enters his appearance on behalf of Defendant QuikTrip Corporation in the above-captioned case.

                                                     ARMSTRONG TEASDALE LLP


                                                     By: /s/ Skyler D. Davenport
                                                         Karrie J. Clinkinbeard       #51413
                                                         Brian M. Nye                 #69545
                                                         Skyler D. Davenport          #70017
                                                         2345 Grand Boulevard, Suite 1500
                                                         Kansas City, Missouri 64108-2617
                                                         816.221.3420
                                                         816.221.0786 (Facsimile)
                                                         kclinkinbeard@atllp.com
                                                         bnye@atllp.com
                                                         sdavenport@atllp.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     QUIKTRIP CORPORATION

                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 17, 2021, a true and accurate copy of
the above and foregoing was e-filed with the Court which sent notification to all parties entitled
to service.


                                                     /s/ Skyler D. Davenport
                                                     ATTORNEY FOR DEFENDANT QUIKTRIP
                                                     CORPORATION




             Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 24 of 25
                                                                                              Exhibit A
                                                                                                        Electronically Filed - Jackson - Independence - March 19, 2021 - 02:12 PM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT INDEPENDENCE


BETTY JUNE RALSTON,                                )
                                                   )
                      Plaintiff,                   )
                                                   )     Case No.    2116-CV00740
                                                   )
vs.                                                )
                                                   )
QUIKTRIP CORPORATION,                              )
                                                   )
                      Defendant.                   )
                                                   )

                                   CERTIFICATE OF SERVICE

       I hereby certify that Plaintiff’s Answers to Defendant’s First Interrogatories and Plaintiff’s

Responses to Defendant’s First Request for Production of Documents as well as a copy of this

Certificate of Service, were transmitted by electronic mail this 19th day of March 2021, to:

Brian M. Nye
Karrie J. Clinkinbeard
ARMSTRONG TEASDALE LLP
2345 Grand Boulevard, Suite 1500
Kansas City, MO 64108
Phone: (816) 221-3420
Fax:     (816) 221-0786
Email: bnye@atllp.com
         kclinkinbeard@atllp.com
ATTORNEYS FOR DEFENDANT

                                              Respectfully submitted,

                                              DIPASQUALE MOORE, LLC

                                   /s/ Blaine E. Dickeson
                                   BLAINE E. DICKESON                #57938
                                   4050 Pennsylvania Ave., Suite 121
                                   Kansas City, MO 64111
                                   Phone: (816) 888-7501/Fax: (816) 888-7519
                                   E-mail: blaine.dickeson@dmlawusa.com
                                   ATTORNEYS FOR PLAINTIFF
        Case 4:21-cv-00198-HFS Document 1-1 Filed 03/26/21 Page 25 of 25
                                                                                        Exhibit A
